



Exhibit 10.1
CAPELLA EDUCATION COMPANY
EXECUTIVE OFFICER LONG-TERM PERFORMANCE CASH PLAN
[xx]-[xx] AWARD AGREEMENT
Terms and Conditions


1.     ISSUANCE UNDER INCENTIVE BONUS PLAN


Each [xx] - [xx] Long-Term Performance Cash Plan (“LTPCP”) Award is issued under
the Company’s shareholder-approved Incentive Bonus Plan (the “Plan”), a copy of
which has been provided to each Plan Participant, and therefore is subject to
all the terms and conditions of the Plan. Each LTPCP Award is evidenced by an
Award agreement (the “Agreement”) consisting of a Notice of Award addressed to
the recipient of the LTPCP Award and these Terms and Conditions, which include
the appendix attached hereto (the “Appendix”).


Each [xx] - [xx] LTPCP Award (a “LTPCP Award”) provides a long-term incentive
opportunity on the basis of performance in areas chosen by the Compensation
Committee of the Board of Directors to reflect our long-term financial plan, our
market differentiation strategy and external market projections for our
industry. Performance measures are reflected in the Appendix to these Terms and
Conditions. Based on results achieved, the incentive earned can be between [xx]
- [xx]% of a Participant’s Target Incentive (as defined below). We believe the
LTPCP Awards provide an incentive to the recipients of the Awards (the
“Participants”) to deliver a high quality experience and outcome to our learners
and achieve strong results.


2.     DEFINITIONS


The terms defined in this section are used (and capitalized) elsewhere in the
Agreement. All other capitalized terms used but not defined in the Agreement
shall have the meanings given to them in the Plan.


2.1.     “Performance Period” means [xx] through [xx], which consists of [xx]
weeks.


2.2.
“Target Incentive” is a specific dollar amount that is specified in the
Participant’s Notice of Award that would be paid to the Participant under the
LTPCP if achievement of all metrics for the Performance Period equals 100% of
the goals (i.e., target level performance) set at the beginning of the
Performance Period. Each Participant’s Target Incentive dollar amount and
percentage of the current base salary is specified in the Participant’s Notice
of Award.



3.     AWARDS


3.1.
Eligibility Criteria. The Committee will select Eligible Employees to
participate in LTPCP in the manner described in the Plan. In order to receive
payment of a LTPCP Award, Participants must remain employed with the Company or
one of its subsidiaries on the payment date of the LTPCP Award, except as
otherwise provided in Section 6 of the Plan and Section 5 of these Terms and
Conditions.



3.2.
Grant of Awards. Each Participant will have a designated Target Incentive,
expressed as a dollar amount and a corresponding percentage of the current base
salary, specified in his or her Notice of Award. LTPCP Target Incentives are not
subject to change during the Performance Period, except at the discretion of the
Committee.



3.3.
Description of Performance Criteria. Each Participant’s right to receive a
payout under his or her LTPCP Award is also dependent on the attainment over the
Performance Period of the applicable performance targets as set forth in the
Appendix, and weighted as set forth therein.



4.    DETERMINATION AND PAYMENT OF AWARDS


Following the conclusion of the Performance Period, the payout of each LTPCP
Award will be determined in accordance with Section 4 of the Plan and the
following:


4.1.
Verification of Metrics. The Committee will approve performance results for the
metrics listed in the Appendix, ensuring independent verification of the
measures where applicable, and will certify in writing the






--------------------------------------------------------------------------------






degree to which the performance goals were attained.


4.2.
Calculation of Payments. The performance results will be used to calculate the
final payment amount for each Participant who satisfies the continuing
employment requirement specified in Section 3.1 above, and such payment amounts
will be certified by the Committee.



4.3.
Timing of Payouts. Each Participant entitled to receive a payout shall receive
payment in cash of his or her LTPCP Award no later than two and a half months
after the end of the applicable Performance Period.



4.4.
Incentive Compensation Recoupment. This Award is subject to the Company’s Policy
Regarding Executive Compensation Recoupment, as adopted by the Board of
Directors on February 23, 2011, and as it may be amended from time to time.



5.    TERMINATION OF EMPLOYMENT


5.1.
Generally. In the event any Participant ceases to be an employee of the Company
and its subsidiaries for any reason other than Retirement, death, Disability or
Involuntary Termination without Cause (as defined in the Company’s Senior
Executive Severance Plan) prior to the date payment is made of the LTPCP Awards,
he/she will not be eligible to receive any payment under a LTPCP Award for the
applicable Performance Period.



5.2.
Retirement, Disability or Termination Without Cause. A Participants whose
employment with the Company and its subsidiaries terminates due to Retirement,
Disability or involuntary termination without Cause prior to the date payment is
made of the LTPCP Awards will be eligible to receive a prorated portion (based
on the number of whole weeks during the Performance Period when the Participant
was employed in a LTPCP eligible position, divided by the total number of weeks
in the Performance Period) of any payment that otherwise would have been due
under the LTPCP Award if the Participant’s employment had not terminated. Such
prorated payment will be made when payments are made to other Participants under
the LTPCP.



5.3.
Death. The beneficiary or estate of a Participant whose employment terminates
due to death prior to the date payment is made of the LTPCP Awards will be
eligible to receive a prorated portion (based on the number of whole weeks
during the Performance Period when the Participant was employed in a LTPCP
eligible position, divided by the total number of weeks in the Performance
Period) of the Participant’s Target Incentive amount as soon as administratively
practicable but in any event no later than when payments are made to other
Participants under the LTPCP.



6.    NEW HIRES; PROMOTIONS OR OTHER JOB CHANGES


6.1.
New Hires. A new hire must commence employment as an Eligible Employee no later
than the date that 25% of a Performance Period has elapsed in order to be
considered as a Participant in the LTPCP for that Performance Period, and a
LTPCP Award to such a Participant for the Performance Period will be prorated
from the date of hire.



6.2.
Promotions. An employee must be promoted into an Eligible Employee position no
later than the date that 25% of a Performance Period has elapsed in order to be
considered as a Participant in the LTPCP for that Performance Period, and a
LTPCP Award to such a Participant for the Performance Period will be prorated
from the date of promotion.



6.3.
Job Changes. An employee who is a Participant in the LTPCP but, during the
Performance Period, transfers into a position with the Company or one of its
subsidiaries in which he or she is no longer eligible to participate in the
LTPCP will be eligible to receive a prorated portion of any payment that
otherwise would have been due under the Participant’s LTPCP Award if the
Participant’s transfer had not occurred. The prorated amount will be based on
the number of whole weeks during the Performance Period when the Participant was
employed in the LTPCP eligible position, divided by the total number of weeks in
the Performance Period. Such prorated payment will be made when payments are
made to other Participants under the LTPCP.








--------------------------------------------------------------------------------






7.    CHANGE IN CONTROL


If a Change in Control (as defined in the Company’s Senior Executive Severance
Plan, as in effect from time to time) of the Company shall occur during a
Performance Period, the Performance Period shall be truncated as of the date of
the Change in Control and a payout amount shall be determined for each LTPCP
Award then outstanding based on actual performance against the performance goals
specified in the Appendix over the truncated Performance Period. Each
Participant shall vest in, as of the date of the Change in Control, and shall be
entitled to receive within 75 days following such Change in Control, a pro rata
portion of the payout amount determined for the truncated Performance Period.
Such pro rata portion shall be determined based upon the number of whole weeks
elapsed during the Performance Period prior to the Change in Control divided by
the total number of weeks in the Performance Period.







